

117 HR 1120 IH: Illicit Arms Trafficking Security Enforcement Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1120IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Secretary of Homeland Security to establish a Border Enforcement Security Task Force unit to investigate transnational criminal organization arms smuggling across the international border between the United States and Mexico, and for other purposes.1.Short titleThis Act may be cited as the Illicit Arms Trafficking Security Enforcement Act.2.Border Enforcement Security Task Force unit for arms smuggling(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall, pursuant to section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240), establish, in consultation with the National Targeting Center of U.S. Customs and Border Protection and the Bureau of Alcohol, Tobacco, Firearms and Explosives of the Department of Justice, a Border Enforcement Security Task Force unit to investigate transnational criminal organization arms smuggling across the international border between the United States and Mexico.(b)PurposesThe Border Enforcement Security Task Force unit established in accordance with subsection (a) shall focus on the following:(1)Reducing arms smuggling of weapons, weapon parts, munitions, explosives, and related items from the United States to Mexico.(2)Apprehending, or working with relevant law enforcement to apprehend, arms smugglers within the United States or crossing from the United States to Mexico.(3)Ensuring coordination with the Bureau of Alcohol, Tobacco, Firearms, and Explosives to receive comprehensive data on seized firearms in Mexico through an electronic tracing system or a successor system.(4)Deconflicting arms trafficking investigations between the Department of Homeland Security and the Department of Justice.(c)CompositionThe Border Enforcement Security Task Force unit established in accordance with subsection (a) shall be composed of the following:(1)U.S. Customs and Border Protection.(2)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.(3)Other Department of Homeland Security personnel, as appropriate.(4)The Bureau of Alcohol, Tobacco, Firearms, and Explosives, with the approval of the Attorney General.(5)Other Federal, State, local, Tribal, and foreign law enforcement agencies, including Mexican law enforcement agencies, as appropriate.(d)ResourcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Attorney General, shall submit to Congress a report that identifies technology, dedicated personnel, and other resources required for the following purposes relating to the establishment of the BEST unit in accordance with subsection (a): (1)Continuation of Operation Without a Trace and related Bureau of Alcohol, Tobacco, Firearms, and Explosives agency strategy.(2)Conducting pilot programs and operations. (3)Joint training operations.(e)Memorandum of understandingNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Attorney General shall update the 2009 memorandum of understanding between Homeland Security Investigations and the Bureau of Alcohol, Tobacco, Firearms, and Explosives relating to improving coordination on efforts to combat illegal arms trafficking.